


110 HR 6426 IH: KC–X Tanker Recompete

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6426
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Tiahrt (for
			 himself, Mr. Moran of Kansas,
			 Mr. Shimkus,
			 Mr. Reichert, and
			 Mr. LaHood) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prohibit the use of funds by the Department of Defense
		  on the KC–X tanker contract, and for other purposes related to that
		  contract.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the KC–X Tanker Recompete
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. KC–X Tanker contract.
					Sec. 3. Independent cost estimate.
					Sec. 4. Requirement to offset illegal subsidization to foreign
				persons participating in KC–135 replacement competition.
					Sec. 5. Ensuring fair competition.
					Sec. 6. National security considerations.
					Sec. 7. Industrial base considerations.
					Sec. 8. Loss of employee tax revenue.
					Sec. 9. Loss of corporate tax revenue.
					Sec. 10. Regulatory burden.
					Sec. 11. Foreign Corrupt Practices Act.
					Sec. 12. Covered contractor definition.
					Sec. 13. Report.
				
			2.KC–X Tanker
			 contract
			(a)ProhibitionNo funds may be used by the Department of
			 Defense on the KC–X tanker contract. In this subsection, the term KC–X
			 tanker contract means the contract awarded by the Department of the Air
			 Force on February 29, 2008, for the next generation air-refueling tanker
			 aircraft.
			(b)ReplacementIf the Department of the Air Force chooses
			 not to exercise its authority to award a new contract for the KC–X tanker to
			 the bidder whose protest of the February 29, 2008, award was sustained by the
			 Government Accountability Office on June 18, 2008, the Secretary of Defense,
			 using competitive procedures, shall award a contract for a replacement for the
			 KC–135 tanker. Such funds as may be necessary are authorized to conduct the
			 competition for such contract.
			3.Independent cost
			 estimateAs part of the
			 acquisition process for the award of a contract for a replacement for the
			 KC–135 tanker, as required by section 2(b), the Secretary of Defense and the
			 source selection authority shall ensure that an independent cost estimate is
			 completed. The cost estimate shall include an estimate of—
			(1)all costs borne by
			 the suppliers;
			(2)all costs borne by
			 foreign governments;
			(3)all costs borne by
			 domestic suppliers (if the proposal involves any domestic suppliers);
			 and
			(4)all costs covered
			 by cost accounting standards under the Federal Acquisition Regulation.
			4.Requirement to offset
			 illegal subsidization to foreign persons participating in KC–135 replacement
			 competition
			(a)RequirementAs
			 part of the acquisition process for the award of a contract for a replacement
			 of the KC–135 tanker, as required by section 2(b), the Secretary of Defense
			 shall, in conducting the cost or price evaluation of any proposal submitted by
			 a subsidized person, increase the cost or price of the proposal by the amount
			 of illegal subsidization.
			(b)Illegal
			 subsidizationFor purposes of subsection (a), the amount of
			 illegal subsidization with respect to a proposal submitted by a subsidized
			 person is the amount of the illegal subsidy referred to in subsection (c), as
			 determined jointly by the Secretary of Commerce and the United States Trade
			 Representative after receipt of a request from the Secretary of Defense for
			 such a determination.
			(c)Subsidized
			 personsWith respect to any proposal submitted to the Department
			 of Defense for a contract for a replacement of the KC–135 tanker, a subsidized
			 person is any of the following:
				(1)Foreign
			 personA foreign person to which the government of a foreign
			 country that is a member of the World Trade Organization has provided a subsidy
			 for the tanker if—
					(A)the United States
			 has requested consultations with that foreign country under the Agreement on
			 Subsidies and Countervailing Measures on the basis that the subsidy is an
			 illegal subsidy under that Agreement; and
					(B)the World Trade
			 Organization has ruled that the subsidy provided by the foreign country is an
			 illegal subsidy under the Agreement on Subsidies and Countervailing
			 Measures.
					(2)Joint
			 VenturesAny joint venture, cooperative organization,
			 partnership, or contracting team of which a foreign person described in
			 paragraph (1) is a member.
				(3)SubcontractsAny
			 person proposing to use a foreign person described in paragraph (1) or an
			 entity described in paragraph (2) as a subcontractor in performing the contract
			 for which the proposal is submitted.
				(d)DefinitionsIn
			 this section:
				(1)The term
			 Agreement on Subsidies and Countervailing Measures means the
			 agreement described in section 101(d)(12) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3501(d)(12)).
				(2)The term
			 illegal subsidy means a prohibited subsidy or an actionable
			 subsidy under the Agreement on Subsidies and Countervailing Measures.
				(3)The term
			 foreign person means—
					(A)an individual who
			 is not a United States person or an alien lawfully admitted for permanent
			 residence into the United States; or
					(B)a corporation,
			 partnership, or other nongovernmental entity which is not a United States
			 person.
					(4)The term
			 United States person means—
					(A)a natural person
			 who is a citizen of the United States or who owes permanent allegiance to the
			 United States; and
					(B)a corporation or
			 other legal entity which is organized under the laws of the United States, any
			 State or territory thereof, or the District of Columbia, if natural persons
			 described in subparagraph (A) own, directly or indirectly, more than 50 percent
			 of the outstanding capital stock or other beneficial interest in such legal
			 entity.
					(5)The term
			 cost or price evaluation means an evaluation conducted by a
			 source selection authority pursuant to subpart 15.305(a)(1) of the Federal
			 Acquisition Regulation.
				5.Ensuring fair
			 competitionAs part of the
			 acquisition process for the award of a contract for a replacement for the
			 KC–135 tanker, as required by section 2(b), the Secretary of Defense and the
			 source selection authority shall ensure that any covered contractor, foreign or
			 domestic, for the contract, as part of the cost criteria, is evaluated both on
			 the cost borne by the supplier and any cost borne by a foreign government that
			 is not borne by a government (local, State, or Federal) in the United States.
			 The costs considered in the evaluation shall be consistent with the costs
			 estimated in the independent cost estimate completed pursuant to section
			 3.
		6.National security
			 considerationsAs part of the
			 acquisition process for the award of a contract for a replacement for the
			 KC–135 tanker, as required by section 2(b), it is the responsibility of the
			 Department of Defense to take into consideration the national security impacts,
			 the industrial base impacts, and the economic impact to the United States of
			 awarding contracts for critical capabilities to foreign entities.
		7.Industrial base
			 considerationsAs part of the
			 acquisition process for the award of a contract for a replacement for the
			 KC–135 tanker, as required by section 2(b), it is the responsibility of the
			 Department of Defense to take into consideration the industrial base impacts
			 and the economic impact to the United States of awarding contracts involving
			 critical jobs to foreign entities.
		8.Loss of employee
			 tax revenueAs part of the
			 acquisition process for the award of a contract for a replacement for the
			 KC–135 tanker, as required by section 2(b), it is the responsibility of the
			 Department of Defense to take into consideration the impact of lost personal
			 income tax revenues to the United States, as a result of awarding defense
			 contracts to foreign entities.
		9.Loss of corporate
			 tax revenueAs part of the
			 acquisition process for the award of a contract for a replacement for the
			 KC–135 tanker, as required by section 2(b), it is the responsibility of the
			 Department of Defense to take into consideration the impact of lost corporate
			 tax revenues to the United States, as a result of awarding defense contracts to
			 foreign entities.
		10.Regulatory
			 burdenAs part of the
			 acquisition process for the award of a contract for a replacement for the
			 KC–135 tanker, as required by section 2(b), it is the responsibility of the
			 Department of Defense to take into consideration the impact of all regulations
			 waived or that are not applicable with respect to foreign entities. These
			 regulations include cost accounting standards, Buy America provisions,
			 specialty metal provisions, the Foreign Corrupt Practices Acts, and compliance
			 with the International Traffic in Arms Regulation.
		11.Foreign Corrupt
			 Practices Act
			(a)Condition for
			 prospective award of contract
				(1)In
			 generalAs part of the
			 acquisition process for the award of a contract for a replacement for the
			 KC–135 tanker, as required by section 2(b), the Secretary of Defense and the
			 source selection authority shall require that any contractor or subcontractor
			 described in paragraph (2) that is not already covered by the Foreign Corrupt
			 Practices Act shall be required, as a condition of the contract, to comply with
			 the requirements of such Act.
				(2)Contractor and
			 subcontractors describedA contractor or subcontractor described
			 in this paragraph is any of the following:
					(A)A prospective
			 defense contractor that is part of an internationally controlled group of
			 entities.
					(B)A prospective
			 subcontractor that is part of an internationally controlled group of entities,
			 provided that the subcontractor is at the second tier or higher and is to be
			 used by the prospective defense contractor (as described in subparagraph (A))
			 to perform the contract.
					(b)Compliance
			 Program
				(1)In
			 generalWith respect to compliance with the Foreign Corrupt
			 Practices Act, the Secretary of Defense shall require that all contractors and
			 subcontractors described in subsection (a)(2) have a compliance program and
			 certify in writing that they have completed an audit of that compliance
			 program.
				(2)Debarment
					(A)In
			 generalAny contractor described in subsection (a)(2) that
			 engages in conduct that violates the requirements of the Foreign Corrupt
			 Practices Act or any similar applicable laws in foreign countries shall be
			 debarred from contracting with the Department of Defense.
					(B)Period of
			 debarmentThe period of debarment under subparagraph (A) shall be
			 at least 3 years.
					(c)National
			 Security Waiver Authority
				(1)In
			 generalThe Secretary of Defense may waive the applicability of
			 subsections (a) and (b) in specific instances if the Secretary determines that
			 the waiver is necessary in the national security interests of the United
			 States.
				(2)Non-delegationThe
			 Secretary of Defense may not delegate the waiver authority under paragraph
			 (1).
				(3)NotificationUpon
			 issuing a waiver under paragraph (1), the Secretary of Defense shall notify the
			 appropriate Congressional committees in writing not later than 30 days after
			 issuing such waiver.
				(d)DefinitionsIn this section:
				(1)Foreign Corrupt
			 Practices ActThe term Foreign Corrupt Practices
			 Act means—
					(A)section 30A of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78dd–1); and
					(B)sections 104 and
			 104A of the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–2).
					(2)Internationally
			 controlled group of entitiesThe term internationally
			 controlled group of entities means a controlled group of entities the
			 common parent of which is a company organized under the laws of a foreign
			 government and to which the Foreign Corrupt Practices Act does not, by its
			 jurisdictional terms, apply.
				(3)Appropriate
			 Congressional committeesIn
			 this subsection, the term appropriate Congressional committees
			 means—
					(A)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives; and
					(B)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate.
					12.Covered contractor
			 definitionIn this Act, the
			 term covered contractor, with respect to a prime contract of the
			 Department of Defense, means any of the following:
			(1)Contractor and
			 subsidiaries and affiliates
				(A)Any prospective
			 contractor making an offer for the contract.
				(B)The contractor
			 awarded the contract.
				(C)Any subsidiary or
			 affiliate of the contractor awarded the contract.
				(2)Subcontractors
			 and subsidiaries and affiliates
				(A)Any subcontractor
			 of a contractor described in paragraph (1)(B) that is at the second tier or
			 higher and is to be used by the contractor in the performance of the
			 contract.
				(B)Any subsidiary or
			 affiliate of any such subcontractor.
				13.Report
			(a)Report
			 requirementThe Secretary of
			 Defense shall submit to the congressional defense committees a report on
			 compliance by the Department of Defense with the provisions of this Act during
			 the acquisition process for the award of a contract for a replacement for the
			 KC–135 tanker, as required by section 2(b).
			(b)DeadlineThe
			 report shall be submitted no later than the date of award of such
			 contract.
			(c)Congressional
			 defense committeesIn this section, the term congressional
			 defense committees means—
				(1)the Committee on
			 Armed Services and the Committee on Appropriations of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.
				
